Dismissed and Memorandum Opinion filed June 14, 2007







Dismissed
and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00264-CV
____________
 
AAMES CAPITAL CORPORATION,
Appellant
 
V.
 
JANICE M. PATTERSON AND CHARLES
EVANS, Appellees
 

 
On Appeal from the
280th District Court
Harris County, Texas
Trial Court Cause No.
2005-71698
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed February 28, 2007.  The notice of appeal was
filed on March 26, 2007.  To date, our records show that appellant has neither
established that it is excused from paying costs nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless  party is excused by statute or appellate
rules from paying costs);
see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals, Misc. Docket No. 98-9120
(Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.